— In actions to be jointly tried to recover damages for libel, the plaintiff appeals from an order of the Supreme Court, Suffolk County, dated May 1, 1979, which denied his motion for a change of venue. Order *682reversed, without costs or disbursements, motion granted and the said actions are transferred from Suffolk County to New York County. The motion should have been granted to avoid even the least possible appearance of bias or favoritism. (See Burstein v Greene, 61 AD2d 827.) Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.